DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1-18 in the reply filed on 11/21/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  The claims include that the opening/closing plate is “between” the processing container and the plasma partition wall.  There is no support in the specification for the same.  The word “between” includes that the regions are separated – but the figure depicts that the walls intrude into the processing container, and therefore the wall is not between the two – at least in all senses of the word “between” and therefore there are embodiments of interpretation of the language that are not supported in the specification.





Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (2007/00234961) in view of Hori (2002/0005171).
	Takahashi teaches a plasma processing apparatus comprising (see Figs. 1, 2 and related text):
- a processing container extended in a longitudinal direction,
- a raw material gas supply to supply gas to the container – see 38A,
- a plasma partition wall provided along the longitudinal direction of the container, defining a plasma generation region and having an opening that communicates with the inside of the processing space – see generation region labelled PS, and
- a reaction gas supply – see other of 38A (the use of any particular gas is in intended use of the apparatus, but, in any case, the gases are taught).
	Takahashi teaches all elements of the claim except for an opening/closing plate.  Hori teaches that in a plasma CVD system, it is useful to have a shutter (117 per Fig. 1) in front of the plasma generation region in order to allow the plasma to stabilize before starting deposition [0080].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the shutter of Hori to the plasma system of Takahashi as it would allow the plasma to stabilize before exposing it to the substrates in use of the apparatus.  The shutter of Hori is movable and meets the requirements of the opening/closing plate provided between the processing container and plasma partition wall as claimed.  In regard to the opening/closing plate between the process container and the partition wall, as the partition plate (54) of Takahashi is already in such position, per the combined art it would have been further obvious to replace that with the movable shutter.
	Regarding claim 2, the shutter is depicted as a “plate” as claimed.  In regard to the driver, the limitation is interpreted under 112(f) as per above and is interpreted as a motor as supported in the specification or the equivalent.  While Hori is silent on a motor, it is understood that there would be some type of driver/motor to cause the shutter to move.  As per MPEP 2144.01, it is proper to take into both the explicit and implicit teachings of a reference. It would generally be understood that the shutter is moved by some driver/motor and therefore the teachings do not explicitly talk about this matter because it is understood as per the art.

	Claims 3 -7 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi and Hori in view of Oehrlein (2005/0051517).
	Regarding claim 3, the teachings of Takahashi and Hori are described above, teaching a shutter (opening/closing mechanism) as described but not wherein a passage window aligns with an opening as claimed.  Oehrlein teaches that in a vapor deposition system it is useful to include a shutter having variable slits in a shutter in order to further control the process ([0065] and Fig. 1B).  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply a shutter as taught by Oehrlein in the apparatus of Takahashi and Hori as it would allow for further control the process.  The teachings of Oehrlein generally include different sizes of slits to control the process (plasma) gas exposure to the substrate – therefore one of ordinary skill would modify the shutter of Hori to vary the impact of the gases on the substrates of Takahashi to include an opening window between the plasma and substrate where needed to control the process.
	Regarding claims 4 and 5, the combined art is silent on the material and dimensions of the plate, but as per MPEP 2144.07 the selection of a material for its intended use and as per MPEP 2144.04 IV. A. a change/selection of size are both obvious without a showing of criticality.  In this case, quartz is a well-known material for use in such process chambers and would have been an obvious selection.  Wherein the plate is a modification of the teachings of both Hori and Oehrlein, one would make the plate an appropriate size and thickness to fit into the apparatus of Takahashi and appropriately function as the device, such as 2-3mm if that were operable.
	Regarding claim 6, as the device of Takahashi would require a rotational motion in order to effective move such the shutter.  While the combined art does not expressly teach such motion, . "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S 82 USPQ2d 1385, 1397 (2007) and “one of ordinary skill can use his or her ordinary skill, creativity, and common sense to make the necessary adjustments and further modifications to result in a properly functioning device. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007).  As such, one of ordinary would readily have incorporated the shutter of the prior art with a rotation mechanism in order to appropriately move as per the combined art.
	Regarding claim 7, based on the configuration of the system, one would apply the shutter (i.e. device) on the outer peripheral side as claimed.
Claims not rejected over the prior art
Claims 8-18 are not rejected over the prior art.  The combined prior art does not teach the claimed suppressing member, and where neither teaches such a member and Takahashi teaches a partition plate and Hori a shutter, it would be non-obvious to add such a component.  

Response to Arguments
Applicant's arguments filed 11/21/2022 have been fully considered but they are not persuasive.  The Office agrees that the inclination suppressing plate is fully supported and withdraws the objection to the drawings and previous 112 rejection.  Claims 8-18 would be allowable, but claim 1 is now rejected under 112(a).  The Office also agrees to withdraw 112(f) interpretation based on the amendment and arguments.
In regard to the arguments over the prior art, the Office takes the position that due to the configuration of Takahashi’s plasma region (walls) and the container, the opening/ closing plate would be in the same location.  But the term “between” is not supported as claimed – the plate would be “between” if positioned in the region of Takahashi’s partition plate, 54, for example.  Even if the word has a broader meaning and applicants figure supports the plate being between the wall and container, the specification does not support a configuration such as that depicted by Takahashi, and therefore the specification does not support the full scope of the claims.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose telephone number is (571)270-5825. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service, call 800-786-9199.



/JOSEPH A MILLER, JR/Primary Examiner, Art Unit 1715